Citation Nr: 1427411	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  09-31 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable evaluation for service-connected residuals of a fracture of the left wrist prior to April 20, 2011, and in excess of 10 percent thereafter.

2.  Entitlement to an initial compensable evaluation for service-connected left ear hearing loss disability.

3.  Entitlement to service connection for right ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from May 2002 to June 2007.  Award of the Combat Action Badge is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  This decision was issued under the Benefits Delivery at Discharge (BDD) program; jurisdiction over the Veteran's claims was then transferred to the Pittsburgh, Pennsylvania, RO, based on his residency.

In September 2010, the Veteran testified at the VA Central Office in Washington, DC before the undersigned Veterans Law Judge (VLJ).  A transcript is associated with the claims folder.

In March 2011, the Board remanded the claim for additional development.  During remand status, the claims for service connection for right shoulder disability and right ankle disability were granted.  This is considered a full grant of the benefit sought and, therefore, there remains no controversy as to those claims for the Board's consideration.  Cf. AB v. Brown, 6 Vet. App. 35 (1993).



FINDINGS OF FACT

1.  Prior to April 20, 2011, and thereafter left wrist disability was manifested by dorsiflexion better than 15 degrees and palmar flexion not limited in line with the forearm; from April 2011, there was limitation of motion and pain following repetitive use testing.

2.  During the appeal period, hearing loss disability was manifested by an average pure tone decibel loss in the left ear of 25 with 66 percent speech discrimination, and 24 with 100 percent speech discrimination.

3.  A hearing loss disability of the right ear is not shown during the appeal period.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for left wrist disability to April 20, 2011, and in excess of 10 percent thereafter are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71a, Part 4, Diagnostic Code 5215 (2013).

2.  The criteria for a compensable evaluation for left ear hearing loss disability are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Tables VI, VIA, VII, Diagnostic Code 6100 (2013).

3.  The criteria for service connection for a right ear hearing loss disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

VA met its duty to notify.  VA sent the Veteran a VCAA letter in January 2007 on claims for service connection.  His current claims for increase arise from his disagreement with the initial disability evaluations assigned following the grant of service connection for left wrist disability and left ear hearing loss disability.  In cases where service connection has been granted and an initial rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  As a result, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Notwithstanding, VA sent to the Veteran notice of the schedular criteria in a July 2008 letter, and subsequently readjudicated that claims in May 2012.  Also, the Veteran has not asserted any prejudicial or harmful error in VCAA notice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).

VA further met its duty to assist.  All relevant medical records have been obtained and associated with the record.  VA afforded the Veteran VA examinations.  The Board previously reviewed the record, determined that additional development was necessary, and remanded the case for the purpose of affording the Veteran new VA examinations and to obtain outstanding treatment records.  The Veteran presented for VA examinations in April 2011.  VA obtained VA treatment records and associated these with the Veteran's VA electronic claims file.  The Board finds substantial compliance with the requirements articulated in the Board's prior remand decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

VA further provided the Veteran a hearing before the Board.  Under 38 C.F.R. § 3.103(c)(2), a VLJ who conducts a hearing must fulfill two duties:  First, the VLJ must fully explain the issues and, second, the VLJ must suggest the submission of evidence that may have been overlooked.  Here, the VLJ correctly identified the issues on appeal and accepted testimony that reflects an understanding of the issues on appeal.  The Veteran testified regarding the severity of his claimed conditions and why he believed service-connection was warranted for right ear hearing loss.  Based on this testimony and the record, the claims were remanded.  Also, additional evidence was submitted at this time along with a waiver of consideration by the AOJ.  Therefore, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See also, Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Accordingly, the Board will address the merits of the claim.

I.  Preliminary Matters

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.
The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

II.  Claims for Increase

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re- evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

Left Wrist Disability

The RO awarded an initial noncompensable disability evaluation prior to April 20, 2011, and 10 percent thereafter for left wrist disability (status post avulsion fracture triquetral bone, left wrist) pursuant to Diagnostic Code 5213-5003.  38 C.F.R. § 4.71a.  Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

Degenerative or traumatic arthritis (established by X-ray findings) will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joints involved.  When there is some limitation of motion, but which would be noncompensable under a limitation-of- motion code, a 10 percent rating may be assigned for arthritis of a major joint. 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  Id.

Limitation of motion in dorsiflexion of either wrist to less than 15 degrees or where palmar flexion is limited in line with the forearm warrants a 10 percent rating.  38 C.F.R. § 4.71 Plate I, § 4.71a, Diagnostic Code 5215 (2013).  For purposes of rating an arthritis disability, the wrist is considered a major joint.  38 C.F.R. § 4.45(f) (excerpt).  The average normal range of motion in the wrist is dorsiflexion (extension) to 70 degrees; palmar flexion to 80 degrees; ulnar deviation to 45 degrees; and radial deviation to 20 degrees.  38 C.F.R. § 4.71a, Plate I (2013).

After careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the claim for an initial compensable evaluation prior to April 20, 2011, and in excess of 10 percent thereafter for left wrist disability.  The symptoms presented do not more nearly reflect the criteria for the next higher evaluation for either period.  38 C.F.R. § 4.7.

Report of VA pre-discharge examination dated in March 2007 reflects history of wrist fracture in 2004.  The Veteran reported symptoms of weakness after working out, stiffness after working out or lifting, giving way while doing push-ups and lack of endurance while lifting weights.  He reported flare-ups of pain 4 times a month lasting 4 days each time.  The severity was 7 of 10 (10 being the worst).  Pain in brought on by physical activity and relieved by medication (Advil, 800 milligrams, twice daily).  He could function with medication and denied incapacitation.  The Veteran reported functional impairment with picking up or pushing down.  Objectively, the wrist showed no signs of edema, effusion, weakness, tenderness, redness, heat, abnormal movement, subluxation or guarding of movement.  Left wrist range of motion was 70 degrees on dorsiflexion, 80 degrees on palmar flexion, 20 degrees on radial deviation, and 45 degrees on ulnar deviation.  There was no additional limitation of motion on repetitive use and the joint was not additionally limited by pain, fatigue, weakness, lack or endurance, or incoordination following repetitive use.  X-ray findings were within normal limits.  Motor and sensory examination was within normal limits.  No diagnosis rendered as findings were within normal limits.

VA treatment note dated in December 2009 reflects complaints of left wrist pain.  X-ray showed normal left wrist.  The Veteran was advised to avoid push-ups and any exercises that might put undue pressure on the left wrist and hand.  Range of motion was 57 degrees on dorsiflexion, 75 degrees on palmar flexion, 16 then 15 degrees on radial deviation, and 53 then 45 degrees on ulnar deviation.

Report of left wrist examination dated in April 2011 reflects complaints of problems and pain when the Veteran performs resistance motions (pushing) while in full extension, such as with push-ups.  Treatment was limiting activity.  Objectively, there was guarding left wrist movement, but no findings for edema, effusion, weakness, tenderness, redness, heat, abnormal movement, or subluxation.  Left wrist range of motion was 60 degrees on dorsiflexion, 75 degrees on palmar flexion, 15 degrees on radial deviation, and 40 degrees on ulnar deviation.  There was no objective evidence of pain with motion but there was pain following repetitive motion although no additional limitation of motion on repetitive use.  X-ray showed findings for minimally displaced left triquetral bone fracture.  The report of examination noted that the Veteran was self-employed as a contractor and that he had lost no time from work in the last 12 months.  The diagnosis was mild extensor tendinopathy of the left wrist with no significant effects on usual occupation and no effect on the activities of daily living.

The Veteran's sworn testimony in September 2010 reflects complaints similar to those advanced in the medical record, such as, difficulty performing pushing and pulling motion to include push-up exercises.  However, neither the lay nor the medical evidence of record establishes that the symptoms more nearly reflect the criteria for a compensable evaluation prior to April 20, 2011, or in excess of 10 percent thereafter.  The Board accepts that the Veteran is competent to report his symptoms and that his disability is worse.  Layno, supra.  The Board further accepts that the Veteran has functional impairment, pain, and pain on motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Furthermore, the Board finds the Veteran's own reports of symptomatology to be credible.  Notwithstanding, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a higher evaluation for either period.  The more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned evaluations are appropriate for the Veteran's left wrist disability.

In order to warrant a evaluation prior to April 20, 2011, there must be the functional equivalent of dorsiflexion less than 15 degrees or palmar flexion limited in line with forearm, which in not shown.  According to the United States Court of Appeals for Veterans Claims (Court), pain alone does not constitute functional loss under VA regulations.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Board has considered whether a higher disability evaluation for either period is available under any other potentially applicable provision of the rating schedule.  However, a higher evaluation is not warranted based on any other provision of the rating schedule for either the period of time as there is no indication of ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5214.

Also, for the period from April 20, 2011, the schedular 10 percent rating under Diagnostic Code 5215 is the maximum schedular rating offered for limitation of motion and the disability does not meet the criteria for a higher evaluation under any other applicable code.  Therefore, further consideration of functional loss is not required.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (the Court agreed with the Board that where the highest schedular rating was already in effect for limited motion of the left wrist, consideration of further functional impairment due to painful left wrist motion was unnecessary).

Accordingly, the claim is denied.  As the evidence is not roughly in equipoise, the benefit of the doubt doctrine is not for application.  See Gilbert, supra.  Also, there is no basis to further stage the rating for the left wrist as the evidence shows no distinct period where the disability exhibited symptoms that would warrant a different rating for either period.  See Fenderson v. West, 12 Vet. App. 119, 126 (2001).

Lastly, the Board has considered whether the Veteran's claim for increase for left ankle disability should be referred for consideration of an extraschedular evaluation, and has concluded that no such referral is warranted.  As explained above, the Veteran's symptomatology is fully contemplated by the pertinent diagnostic criteria.  There is nothing in the record to suggest that his disability picture is so exceptional or unusual as to render impractical the application of the regular schedular standards.  See, e.g., Thun v. Peake, 22 Vet. App. 111 (2008).

Left Ear Hearing Loss Disability

To evaluate the degree of disability from defective hearing, the Rating Schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, Tables VI, VIa, VII.  Organic impairment of hearing acuity is measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by a pure tone audiometry test in the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per second.  See 38 C.F.R. § 4.85(a), (d).  Ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The schedular evaluations are intended to make proper allowance for improvement by hearing aids.  38 C.F.R. § 4.86.

Exceptional patterns of hearing impairment are rated under 38 C.F.R. § 4.86. Specifically, an exceptional pattern of hearing loss is hearing loss of 55 decibels or more in each of the four specified frequencies (i.e. 1000, 2000, 3000, and 4000 Hertz), and hearing loss with a pure tone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz. 38 C.F.R. § 4.86(a), (b).

After carefully reviewing the evidence of record, the Board finds that the preponderance of the evidence is against a compensable schedular evaluation for left ear hearing loss disability.  The evidence of record does not more nearly reflect the criteria for a compensable evaluation.  38 C.F.R. § 4.7.

On the authorized VA audiological examinations in March 2007 and April 2011, the average pure tone decibel loss was 25 in the left with 96 speech discrimination and 24 with 100 percent speech discrimination, respectively.   

Speech audiometry revealed pure tone thresholds, in decibels, as follows for the left ear:




HERTZ



500
1000
2000
3000
4000
Mar 2007
20
20
20
20
40
April 2011
20
20
20
20
35

Applying 38 C.F.R. § 4.85, Table VI, to the March 2007 and April 2011 audiological findings, the Veteran has a numeric designation of I for his service-connected left ear.  A numeric designation for the non- service connected ear is I.  See 38 C.F.R. § 4.85(f).  Application of 38 C.F.R. § 4.85, Table VII results in a finding that a 0 percent disability evaluation for the service-connected left ear hearing loss is warranted.  The pure tone thresholds of record do not reflect an exceptional pattern of hearing loss as contemplated by 38 C.F.R. § 4.86(a) because the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is not 55 decibels or more; and, as such, that provision is inapplicable. Additionally, an exceptional pattern of hearing loss as contemplated by 38 C.F.R. § 4.86(b) is not shown as the documented pure tone threshold for the Veteran are not 30 decibels or less at 1,000 Hertz and 70 decibels or more at 2,000 Hertz, and thus, neither Table VI or Table VIa is applicable.  38 C.F.R. § 4.86(b).  

The Board has considered the effect of the Veteran's left ear hearing loss on his ability to function in the work-place.  Friscia v. Brown, 7 Vet. App. 294 (1995); Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The Veteran reported that he was not employed and the examiner reported that he would have hearing difficulty in the work-place.  A May 2011 VA treatment note reflects that the Veteran was seen for a yearly physical before going back overseas as a contractor in Afghanistan.  There was a history of high frequency hearing loss but no complaints of difficulty hearing.

To the extent that the Veteran reports that his acuity is worse than evaluated, the Board has considered his statements.  This evidence is both competent and credible in regard to reporting worsening hearing acuity.  However, far more probative of the degree of the disability are the results of testing prepared by skilled professionals since the schedular criteria are predicated on audiological findings rather than subjective reports of severity of hearing loss.  In essence, lay statements are of limited probative value.  As a layperson, the Veteran is competent to report difficulty with his hearing; however, he is not competent to assign particular speech recognition scores or pure tone decibel reading to his current acuity problems.  As indicated above, ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry.  See Lendenmann, supra.

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a) .  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007), the Court held that a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the examination to facilitate determinations regarding extraschedular consideration.  The Court noted that, unlike the rating schedule for hearing loss disability, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether an extraschedular rating is warranted.  See Martinak, 21 Vet. App. at 455.

The record reflects that the manifestations of the disability, hearing impairment in each ear, are those specifically contemplated by the schedular criteria.  As discussed above, the Board has considered the testimony of the Veteran and has found no indication in the record that the average industrial impairment from the disability would be to a compensable degree.  During his hearing before the undersigned, the Veteran reported difficulty hearing, especially with background noises such as with a television playing in the background.  Here, the 2011 VA examiner noted that the Veteran's complaints related to hearing loss included difficulty understanding speech.  Following examination, interview of the of the Veteran, and review of the claims folder, the examiner opined that the Veteran's hearing loss did not impact usual daily activities but that the condition could be expected to cause difficulty hearing in occupational activities.  An earlier, examination showed the Veteran complained of difficulty when communicating with his wife.  See 2007 Audiology Report. 

The record reflects that the manifestations of the disability, hearing impairment in each ear, are those specifically contemplated by the schedular criteria. Moreover, as discussed above, the Board has considered the testimony of the Veteran and has found no indication in the record that the average industrial impairment from the disability would be to a compensable degree.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.

Accordingly, the claim for a compensable evaluation for left ear hearing loss disability is denied.  Absent a relative balance of the evidence, the evidence is not in equipoise and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  The Board believes that a uniform disability evaluation is warranted.  Because the disability has not met the criteria for a higher evaluation at any time during the appeal period, there is no basis for a staged rating.  See Fenderson, supra.

III.  Claim for Service Connection

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.30.   "Other organic diseases of the nervous system" such as sensorineural hearing loss shall be considered to have been incurred in or aggravated by service although not otherwise established during the period of service if manifested to a compensable degree within one year following service in a period of war or following peacetime service on or after January 1, 1947.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

The absence of in-service evidence of hearing loss disability is not fatal to a claim for service connection for hearing loss disability.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. at 159; 38 U.S.C.A. § 1154 (West 2002).  The Court has established that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley, supra.  Also, the Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for right ear hearing loss disability.  A right ear hearing loss disability is not shown at any time during the appeal.

Pre-discharge audiological examination dated in February 2007 showed right ear hearing within normal limits.  On the authorized VA audiological examinations in March 2007 and April 2011, the right ear had 96 speech discrimination and 100 percent speech discrimination, respectively.   

Speech audiometry revealed pure tone thresholds, in decibels, as follows for the right ear:




HERTZ



500
1000
2000
3000
4000
Mar 2007
20
20
15
20
20
April 2011
15
20
15
20
25

Because no current disability is shown, or shown during the pendency of this claim, the claim for service connection for right ear hearing loss disability must be denied.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. § 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Sanchez- Benitez v. Principi, 259 F.3d 1356 (2001).  

The Board has no reason to doubt that the Veteran currently experiences trouble hearing in his right ear.  Indeed, he is competent to testify as to such.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In fact, it was the Veteran's lay assertions that prompted the Board to remand the case in 2011 to test the Veteran's claimed hearing loss to see if the symptoms he described actually amounted to a disability for VA purposes.  However, as noted above, the objective evidence does not contain audiological findings consistent with a right ear hearing loss disability under 38 C.F.R. § 3.385. Moreover, the Veteran, as a lay person, is not competent to opine that any current hearing impairment rises to the level of disability as contemplated by VA regulations. That is, he is not shown to have the necessary training, expertise, or medical knowledge necessary to render audiometric opinions or findings.

Accordingly, because the weight of the evidence is against the claim, service connection for right ear hearing loss disability is denied.  There is no doubt to resolve as the evidence is not roughly in equipoise.  Gilbert, supra.




ORDER

An initial compensable evaluation prior to April 20, 2011, and in excess of 10 percent thereafter for service-connected residuals of a fracture of the left wrist is denied.

An initial compensable evaluation for a service-connected left ear hearing loss disability is denied.

Service connection for a right ear hearing loss disability is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


